Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 4 and 7-13 are allowed.

The following is an examiner’s statement of reasons for allowance: the prior art fails to disclose or render obvious a modular vacuum insulated pipe section comprising an aerogel insulation material and a condensable gas disposed in the insulation space prior to field installation, wherein the insulation filled insulation space is at a pressure within the range of from about 100 microns Hg to about 1000 microns Hg prior to field installation, along with the other claimed limitations.  US 2008/0314455 to Jibb is considered the closest prior art and discloses an aerogel and condensable gas disposed in the insulation space during field installation, and discloses wherein the insulation filled insulation space is at a pressure within the range of from about 100 microns Hg to about 1000 microns Hg during field installation.
However Jibb teaches away from any modification that would meet these parameters prior to field installation.  Specifically, Jibb discloses the seals at the ends of the pipe to be removed during field installation for connection to subsequent piping sections, thereby establishing fluid communication between the insulation spaces of subsequent piping sections and the piping joints between the sections, such that the vacuum and condensable gas are applied to the joint sections 20 by way of valve structure 42 during field installation (see Jibb, para. 0034-0040).  Creating the vacuum and injecting condensable gas into the insulation space of .    
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to William McCalister, whose telephone number 571-270-1869.  The examiner can normally be reached on Monday-Friday (7:00AM-5:30PM EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Craig Schneider can be reached at 571-272-3607, Kenneth Rinehart can be reached at 571-272-4881 and Mary McManmon can be reached at 571-272-6007.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. 

/WILLIAM M MCCALISTER/Primary Examiner, Art Unit 3753                                                                                                                                                                                                        
4/16/21